DETAILED ACTION
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01/07/2021 has been entered and fully considered by the examiner. Claims 1, 10, 13-17 have been amended. Claim 19 has been canceled. Claim 21 has been added. Claims 1-18, 20, and 21 are currently pending in the application with claims 1, 10, and 17 being independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Signal generation and acquisition system in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
In particular, claims 1, 10, and 17 recite: “a location of various locations between successive ultrasound detection signals of the ultrasound detection signals being determined with precision better than a wavelength divided by two”. This limitation does not have support in the specification. The specification merely discloses in [0055] that the distance between successive pulses can be less than the wavelength divided by two, but there is no mention of precision being determined by wavelength of the device. As a result, the limitation is considered to be new matter and claims are rejected for containing new matter not supported by the specification.
Claims 2-9, 10-18, 20, and 21 depend upon unsupported claims 1, 10, and 17 and are rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 17 recite: “a location, of the various locations,...is determined with precision better than a wavelength divided by two.”. it is entirely unclear and indefinite as to the relationship between the recited “a wavelength” and precision of location determination. In other words, how can precision be determined in terms of wavelength? For the purposes of examination, it is assumed that the recited wavelength is at least 1m long.
Claim 16 recites: “a triggering circuit to activate the position encoder and the signal generation and acquisition system within a few milliseconds or less”. It is not clear “a few milliseconds or less” is the time between the triggering and the start of the devices? Or time between triggering one device compared to another (i.e. position encoder is triggered and then a few milliseconds later the signal acquisition is triggered?) for the purposes of examination, it is assumed that the time between triggering and activation of the devices is a few milliseconds or less.
Claims 2-9, 11-15, 18, 20, and 21 depend upon indefinite claims 1, 10, and 17, and are therefore considered to be indefinite as well due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-12, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Publication No. 2011/0106052) hereinafter “Chiang in view of Kasahara et al. (Japanese publication No. 2014-150928) hereinafter “Kasahara” and Mickelsen (US Pub. No. 2016/0066883) hereinafter “Mickelsen”.
Regarding claim 1, Chiang discloses a needle placement system [system of Chiang; see abstract of Chiang and FIG. 1], comprising: 
a needle [1221; see FIG. 1 and [0035] of Chiang] having a proximal end [proximal end is the end corresponding to probe junction 121] and a distal end [distal end is the tip of the needle 1221]; 
an ultrasound transducer element attached to the distal end of the needle [“…there is an ultrasonic sensor (not shown) in the probe sensing end 1221”; see [0037] l]; 
a needle constraining assembly [epidural needle assembly 11; see FIGS. 1-2 and [0036]] configured to receive [see FIG. 2] and selectively constrain the needle to only rotational degrees of freedom [see FIG. 2; the connecting cylinder 12 (i.e. the needle) can rotate inside the epidural needle assembly 11 (the needle constraining assembly)];
Chiang does not disclose a needle sensor system, and a processor configured to communicate with the needle sensor system and calculate synthetic aperture ultrasound images based on the ultrasound detection signals and the angular orientation signals; and that a location, of the various locations, between successive ultrasound detection signals, of the ultrasound detection signals is determined with precision better than a wavelength divided by two discloses wherein the synthetic aperture ultrasound images are calculated based on moving the ultrasound transducer element to various locations, wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signals at the various locations
Kasahara, directed towards a needle insertion system with position and angular encoders [see abstract of Kasahara] further discloses a needle sensor system incorporated into the needle constraining assembly [see [0025] and FIG. 2; the angle sensor 22 is incorporated into the attachment 16 holding the needle] to sense an angular orientation of the needle with the at least range of angular motion [see [0014] of Kasahara]; and 
an ultrasound data processor [signal processing unit 32 and the tip position calculation unit 38 and display processing unit 40 together make up the data processor of Kasahara; see FIG. 1 and [0030], [0032] and [0033]] configured to communicate with the ultrasound transducer element to receive ultrasound detection signals [see [0030] of Kasahara] and configured to communicate with the needle sensor system to receive needle angular orientation signals [see [0032] of Kasahara], calculate synthetic aperture ultrasound images based on the ultrasound detection signals and the needle angular orientation signals [see [0029]-[0030] and [0033] of Kasahara]. Wherein a location, of the various locations, between successive ultrasound detection signals, of the ultrasound detection signals is determined [see [0010] and [0012] and claims 1-2 of Kasahara] with precision better than a wavelength divided by two [since the claim does not define the range of the wavelength, Kasahara reads on the limitation as there is at least “a wavelength divided by two” whose value is larger than the precision of the Kasahara position detection system]
to disclose that the synthetic aperture images are calculated based on moving the ultrasound transducer element to various location wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signal at the various location
Mickelsen, directed towards a stylus producing synthetic aperture images [see abstract of Mickelsen] discloses wherein the synthetic aperture ultrasound images are calculated based on moving the ultrasound transducer element to various locations, wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signals at the various locations,[see [0014]-[0015] of Mickelsen disclosing that the M-mode images are produced by moving the ultrasound transducer at the end of the needle]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle placement system of Chiang further and include a needle sensor system in the needle constraining assembly to sense angular orientation of the needle with the at least range of angular motion and an ultrasound data processor configured to communicate with the ultrasound transducer to receive ultrasound detection signals and communicate with the needle sensor system to receive needle angular orientation signals according to the teachings of Kasahara in order to confirm the position of the puncture needle accurately particularly its tip [see [0003] of Kasahara] it would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle assembly of Chiang further and produce synthetic aperture ultrasound images that are calculated based on moving the ultrasound transducer element to various locations wherein the  [see [0006]-[0007] of Mickelsen] 
Regarding claim 4, Chiang discloses that the needle constraining assembly constrains the needle to one angular degree of freedom of the needle [see FIG. 2; the needle is free to rotate about the longitudinal axis of the needle]
Chiang does not disclose that the angular degree of freedom is about a pivot point of the needle between the proximal and the distal end of the needle.
Kasahara further discloses that the needle constraining assembly constrains the needle to one angular degree of freedom about a pivot point of the needle between the proximal end and the distal end of the needle.[see FIG. 7 and [0034]-[0035] of Kasahara]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle angular freedom of the needle of Chiang to include an angular degree of freedom about a pivot point of the needle between the proximal and the distal end of the needle according to the teachings of Kasahara in order to allow more freedom to move the needle and aim for the accurate part of the tissue [see [0033] of Kasahara]
Regarding claim 7, Chiang further discloses that the needle constraining assembly has a configuration which allows the needle to translate along an axial direction for positioning, repositioning, advancing and withdrawing the needle. [see FIG. 2 of Chiang; element 12 (i.e. the needle) can translate along the longitudinal axis of element 11 (i.e. the needle constraining assembly)] 
Regarding claim 8, Chiang further discloses that the constraining assembly allows the needle to be moved by hand by a user. [this is an intended use limitation and does not hold patentable weight as long as the constraining assembly is capable of allowing the needle to be moved by a user; See FIGS. 1-2; the needle 12 can be moved in the needle constraining assembly 11 by hand] 
Regarding claim 9, Chiang discloses the needle [connecting cylinder 12; see FIG. 1 and [0035] of Chiang].
However, Chiang does not expressly disclose that the needle defines a lumen therein to allow transfer of fluids therethrough.  
Kasahara further discloses that the needle defines a lumen [see [0002] of Kasahara disclosing that this is a puncture needle used for injection or collection of tissue and therefore it inherently includes a lumen] therein to allow transfer of fluids therethrough [this is an intended use limitation and it does not have patentable weight as long as the needle is capable of transfer of fluid [see [0002] of Kasahara]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle of Chiang and include a lumen therein to allow transfer of fluids therethrough according to the teachings of Kasahara in order to be able to use it to inject the tissue or collect tissue if needed [see [0004] of Kasahara]
claim 10, Chiang discloses a device [ultrasonic positioning device of Chiang; see abstract], comprising:
a needle [connecting cylinder 12; see FIG. 1 and [0035] of Chiang] having a proximal end [proximal end is the end corresponding to probe junction 121] and a distal end [distal end is the tip of the needle 1221]; 
an ultrasound transducer element attached to the distal end of the needle [see [0037] last 7 lines; the distal end of the needle 1221 includes an ultrasound transducer]; 
the ultrasound transducer element to send and receive ultrasound detection signals; [see [0037] of Chiang]
a needle guide [epidural needle assembly 11; see FIG. 2 and [0036]] configured to receive [see FIG. 2] the needle.
Chiang does not expressly disclose that the tip of the needle extends beyond the distal end of the needle guide and a position encoder for determining an angular position of the needle disposed on the needle guide; and that a location, of the various locations, between successive ultrasound detection signals, of the ultrasound detection signals is determined with precision better than a wavelength divided by two discloses wherein the synthetic aperture ultrasound images are calculated based on moving the ultrasound transducer element to various locations, wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signals at the various locations
Kasahara, directed towards a needle insertion system with sensors [see abstract of Kasahara] further discloses that a tip of the needle extends beyond a distal [see FIG. 3 and [0004] of Kasahara]; and a position encoder [encoder 24B; see FIG. 2 and [0036] of Kasahara] for determining an angular position of the needle with respect to the needle guide, the position encoder being disposed on the needle guide [see [0034]-[0036] of Kasahara].  
Wherein a location, of the various locations, between successive ultrasound detection signals, of the ultrasound detection signals is determined [see [0010] and [0012] and claims 1-2 of Kasahara] with precision better than a wavelength divided by two [since the claim does not define the range of the wavelength, Kasahara reads on the limitation as there is at least “a wavelength divided by two” whose value is larger than the precision of the Kasahara position detection system]
Mickelsen, directed towards a stylus producing synthetic aperture images [see abstract of Mickelsen] discloses wherein the synthetic aperture ultrasound images are calculated based on moving the ultrasound transducer element to various locations, wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signals at the various locations,[see [0014]-[0015] of Mickelsen disclosing that the M-mode images are produced by moving the ultrasound transducer at the end of the needle]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Chiang further and configure to needle to extend beyond a distal end of the needle guide and include a position encoder for determining an angular position of the needle with respect to the needle guide, the position encoder being disposed on the needle guide according to the teachings of Kasahara in order to detecting the exact position of the needle as it moves towards the  [see [0004] of Kasahara] it would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle assembly of Chiang further and produce synthetic aperture ultrasound images that are calculated based on moving the ultrasound transducer element to various locations wherein the ultrasound transducer element is configured to emit and receive the ultrasound detection signals at various locations according to the teachings of Mickelsen in order to produce images of the line of sight of the needle and give feedback to the user [see [0006]-[0007] of Mickelsen]
Regarding claim 11, Chiang discloses an ultrasound transducer element generating images. [see [0037] last 7 lines; [0043] and FIG. 5]; 
Chiang does not expressly disclose that the ultrasound transducer element is connected to a signal generation and acquisition system.  
Kasahara, further discloses that the ultrasound transducer element is connected to a signal generation and acquisition system [signal processing unit 32; see [0029]-[0030] of Kasahara].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound element of Chiang further and connect it to a signal generation and acquisition system according to the teachings of Kasahara in order to generate excitation signals and process the received signals. Doing so would have been applying a known method of signal excitation and processing of Kasahara to the transducer of Chiang to result in improved functionality of processing signals and operating the transducer.
claim 12, Chiang discloses the ultrasound transducer element. [see [0037] last 7 lines; the distal end of the needle 1221 includes an ultrasound transducer]; 
Chiang does not disclose a signal generation and acquisition system and that the transducer and the position encoder send and receive signals to the signal generation and acquisition system and that the signal generation and acquisition system generates ultrasound images based on the signals and angular orientation signals.
Hirsh further discloses that the ultrasound transducer element is configured to send and receive the ultrasound detection signals to the signal generation and acquisition system [signal processing unit 32; see [0029]-[0030] of Kasahara], wherein the position encoder is configured to send needle angular orientation signals to the signal generation and acquisition system [see [0032] of Kasahara], -5-PATENTAttorney Docket No. 0105-0016NAT the signal generation and acquisition system to calculate synthetic aperture ultrasound images based on the ultrasound detection signals and the needle angular orientation signals[see [0029]-[0030] and [0033] of Kasahara].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound transducer element of Chiang further and configure it to send and receive ultrasound detection signals to the signal generation and acquisition system wherein the position encoder is configured to send needle angular orientation signals to the signal generation and acquisition system and calculate synthetic aperture ultrasound images based on the ultrasound detection signals and the needle angular orientation according to the teachings of Kasahara in [see [0003] of Kasahara]
Regarding claim 14, Chiang further discloses that the needle guide is configured to allow angular rotation of the needle within the needle guide [see FIG. 2; the needle is free to rotate about the longitudinal axis of the needle].  
Regarding claim 15, Chiang further discloses that the needle guide is configured to allow a physician to rock the needle in an arc around a longitudinal axis of the needle. [this is an intended use limitation and does not have patentable weight as long as the device is capable of performing the task. see FIG. 2; the needle is free to rotate about the longitudinal axis of the needle].    
Regarding claim 16, Chiang discloses a needle guide with a needle and an ultrasound transducer at the distal tip of the needle. (see rejection of claim 1 above).
Kasahara further discloses a triggering circuit to activate the position encoder and the signal generation and acquisition system [see [0013] of Kasahara].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle guide system of Chiang further and include a triggering circuit to activate the positon encoder and the signal generation and acquisition system according to the teachings of Kasahara in order to activate the position encoder exactly at the beginning of puncturing and acquire an accurate distance in the tissue [see [0013] of Kasahara].
Chiang in view of Kasahara discloses the claimed invention except that the triggering is performed within a few milliseconds or less.  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to make the In re Aller, 105 USPQ 233.
Regarding claim 17, Chiang discloses a method [the method of ultrasound needle positioning of Chiang; see abstract], comprising: 
the ultrasound transducer element being positioned at a distal end of a needle [see [0037] last 7 lines; the distal end of the needle 1221 includes an ultrasound transducer], the needle [connecting cylinder 12; see FIG. 1 and [0035] of Chiang]  being positioned within a needle guide [epidural needle assembly 11; see FIG. 2 and [0036]];.  
Chiang does not disclose receiving, by a device, ultrasound detection signals from an ultrasound transducer element; receiving, by the device, needle angular orientation signals from a position encoder, -6-PATENTAttorney Docket No. 0105-0016NAT the needle angular orientation signals being associated with an angular rotation of the needle with respect to the needle guide; and a tip of the needle extends beyond a distal end of the needle guide. 
Kasahara further discloses receiving, by a device[signal processing unit 32; see [0029]-[0030] of Kasahara], ultrasound detection signals from an ultrasound transducer element[see [0030] of Kasahara]; receiving, by the device[signal processing unit 32; see [0029]-[0030] of Kasahara], needle angular orientation signals from a position encoder [see [0032] of Kasahara], -6-PATENTAttorney Docket No. 0105-0016NAT the needle angular orientation signals being associated with an angular rotation of the needle with respect to the needle guide[see [0032] of Kasahara]; and a tip of the needle extends beyond a distal end of the needle guide [see FIG. 3 and [0004] of Kasahara].calculating, by the [see [0029]-[0030] and [0033] of Kasahara]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Chiang further and include receiving, by a device, ultrasound detection signals from an ultrasound transducer element; receiving, by the device, needle angular orientation signals from a position encoder, -6-PATENTAttorney Docket No. 0105-0016NAT the needle angular orientation signals being associated with an angular rotation of the needle with respect to the needle guide; and a tip of the needle extends beyond a distal end of the needle guide according to the teachings of Kasahara in order to  confirm the position of the puncture needle accurately particularly its tip [see [0003] of Kasahara]
Regarding claim 19, Chiang further discloses that the ultrasound transducer element is configured to emit and receive the ultrasound detection signals. [see [0037] and [0043] and FIG. 5] 
Regarding claim 21, Chiang discloses a needle guide with a needle and an ultrasound transducer at the distal tip of the needle. (see rejection of claim 1 above).
Chiang however, does not disclose a position encoder.
Kasahara further discloses that the position encoder is housed in a holster [see FIG. 7 of Kasahara], and wherein the method further comprises: measuring an angle of the needle and an angle of the ultrasound transducer element with respect to the holster using the position encoder.[see [0026] of Kasahara; the encoder detects the angle of the needle with respect to the holster and since the transducer is at the tip of the needle, it will inherently have the same angle as the needle with respect to the holster]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle guide of the Chiang further and include in it a position encoder housed in a holster measuring an angle of the needle and an angle of the ultrasound transducer with respect to the holster using the position encoder according to the teachings of Kasahara in order to provide information regarding the exact position and orientation of the needle and transducer.[see [0026] of Kasahara]

Claims 2, 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Publication No. 2011/0106052) hereinafter “Chiang in view of Kasahara et al. (Japanese publication No. 2014-150928) hereinafter “Kasahara” and Mickelsen (US Pub. No. 2016/0066883) hereinafter “Mickelsen” as applied to claims 1, 10, and 17 above and further in view of Klee et al. (U.S. Publication No. 2012/0123270) hereinafter “Klee”.
Regarding claim 2, 13, and 18, Chiang in view of Kasahara discloses the transducer at the distal end of the needle.[see [0037] and FIG. 2 of Chiang]
Chiang in view of Kasahara does not disclose the type of the ultrasound transducer at the end of the needle.
Klee, directed towards a needle with an ultrasound at the distal end of the needle [see abstract of Klee] discloses that the ultrasound transducer element is a single crystal ultrasound transducer element.[see [0010] and [0041] of Klee]  
[see [0010] of Klee]
Regarding claim 3, Chiang in view of Kasahara discloses the transducer at the distal end of the needle.[see [0037] and FIG. 2 of Chiang]
Chiang in view of Kasahara does not disclose the type of the ultrasound transducer at the end of the needle.
Klee further discloses that the single crystal ultrasound transducer element is a piezoelectric (PZT) element. .[see [0010] and [0041] of Klee]  
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the transducer element at the distal end of the needle of Chiang as modified by Kasahara further and use a single crystal piezoelectric transducer element according to the teachings of Klee in order to increase signal accuracy of the transducer [see [0010] of Klee]
 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Publication No. 2011/0106052) hereinafter “Chiang in view of Kasahara et al. (Japanese publication No. 2014-150928) hereinafter “Kasahara” and Mickelsen (US Pub. No. 2016/0066883) hereinafter “Mickelsen” as applied to claim 1 above, and further in view of Wang et al. (U.S. Publication No. 2002/0156376) hereinafter “Wang”.
claim 5, Chiang as modified by Kasahara discloses the needle constraining assembly to one angular degree of freedom [see FIG. 7 and [0034]-[0035] of Kasahara]  
Chiang as modified by Kasahara does not disclose that the needle assembly includes two angular degrees of freedom.
Wang directed towards a needle guide with angular degrees of freedom [see abstract of Wang] discloses the needle constraining assembly constrains the needle to two angular degrees of freedom about a pivot point of the needle between the proximal end and the distal end of the needle. [see [0049] and FIG. 9A of Wang; the needle can rotate within two degrees of freedom about its pivot point]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle constraining assembly of Chiang as modified by Kasahara further and configure it to constrain the needle to two angular degrees of freedom about a pivot point of the needle between the proximal end and the distal end of the needle according to the teachings of Wang in order to allow for easy and intuitive guide of the needle with more freedom to rotate in various directions [see [0011]-[0012] of Wang]
Regarding claim 6, Chiang as modified by Kasahara disclose that the needle constraining assembly constrains the needle such that one angular degrees of freedom are about a pivot point of the needle between the proximal end and the distal end of the needle [see FIG. 7 and [0034]-[0035] of Kasahara] and one angular degree of freedom is rotation about an axis of the needle [see FIG. 2; the needle is free to rotate about the longitudinal axis of the needle].  
two angular degrees of freedom are about a pivot point of the needle between the proximal end and the distal end.
Wang further discloses two angular degrees of freedom are about a pivot point of the needle between the proximal end and the distal end. [see [0049] and FIG. 9A of Wang; the needle can rotate within two degrees of freedom about its pivot point]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the needle constraining assembly of Chiang as modified by Kasahara further and configure it to constrain the needle to two angular degrees of freedom about a pivot point of the needle between the proximal end and the distal end of the needle according to the teachings of Wang in order to allow for easy and intuitive guide of the needle with more freedom to rotate in various directions [see [0011]-[0012] of Wang]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Publication No. 2011/0106052) hereinafter “Chiang in view of Kasahara et al. (Japanese publication No. 2014-150928) hereinafter “Kasahara” and Mickelsen (US Pub. No. 2016/0066883) hereinafter “Mickelsen” as applied to claim 17 above, and further in view of Hirsh (U.S. Patent No. 7,931,594) hereinafter “Hirsh”.
Regarding claim 20, Chiang in view of Kasahara discloses the ultrasound transducer element [see [0037] last 7 lines; the distal end of the needle 1221 includes an ultrasound transducer];
the ultrasound transducer element is connected to a pulsing circuit associated with a signal generation and acquisition system.
Hirsh further discloses that the ultrasound transducer element is connected to a pulsing circuit associated with a signal generation and acquisition system.[see column 3, lines 10-20 and column 4, lines 8-30]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound transducer element of Chiang in view of Kasahara further and connect it to a pulsing circuit associated with a signal generation and acquisition system according to the teachings of Hirsh in order to generate the signal for the transducer to produce accurate images of the tissue [see column 4, lines 5-18 of Hirsh]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793